DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2022 and 07/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pg. 4, filed 07/14/2022, with respect to the nonstatutory double patenting rejection of claims 1-4 have been fully considered and are persuasive. 
As discussed and agreed upon in the 06/07/2022 interview, the amendments to independent claim 1 are sufficient to overcome the nonstatutory double patenting rejection, as the amendments are significant enough to change the ‘core’ of the invention in comparison with US Application 16/509,712. In particular, the Examiner notes that US Application 16/509,712 does not claim the calculation of a rainfall amount index as an average value, a median value, or mode value of the indices representing the rainfall amount data for the plurality of vehicles. Accordingly, the nonstatutory double patenting rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see Pg. 4, filed 07/14/2022, with respect to the objection to claim 4 have been fully considered and are persuasive.  
The amendments to claim 4 correct the previously-raised informalities. Accordingly, the objection to claim 4 has been withdrawn. 
Applicant’s arguments, see Pg. 4, filed 07/14/2022, with respect to the interpretation under 35 USC 112(f) have been fully considered and are persuasive.  
The amendments to the claims remove language which previously invoked interpretation under 35 USC 112(f). Accordingly, the interpretation under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments, see Pgs. 4-5, filed 07/14/2022, with respect to the 35 USC 101 rejection of claims 1-4 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that the amendments to independent claim 1 are sufficient to overcome the 35 USC 101 rejection. Specifically, under step 2B of the Alice/Mayo framework, it must be considered whether the claim includes any element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). Referring to amended claim 1, the limitations “collect rainfall amount data detected by a rainfall amount sensor in each of a plurality of vehicles positioned on a predetermined road link within a predetermined period in real time; determine an index representing the rainfall amount data for each of the plurality of vehicles; calculate a rainfall amount index representing the rainfall amount data for the plurality of vehicles as an average value, a median value, or mode value of the indices representing the rainfall amount data for the plurality of vehicles within the predetermined period;” set forth an improvement in the real-time determination of a rainfall amount index through a particular arrangement of data collection (i.e., the arrangement amounts to more than just mere data gathering in conjunction with a law of nature or abstract idea). As disclosed in paragraphs [0071]-[0073] of the instant application, an average value of the rainfall amount may be determined within a particular time period, thereby providing an average value of the rainfall amount more indicative of conditions experienced by all five vehicles compared to individually-obtained data.  Accordingly, the 35 USC 101 rejection of claims 1-4 has been withdrawn.
Applicant’s arguments, see Pgs. 5-6, filed 07/14/2022, with respect to the 35 USC 102(a)(1) rejection of claims 1-3 and the 35 USC 103 rejection of claim 4 have been fully considered and are persuasive.  
As discussed and agreed upon in the 06/07/2022 interview, the amendments to independent claim 1 are sufficient to overcome the 35 USC 102(a)(1) rejection under Katayama. In particular, Katayama fails to teach or suggest at least “collect rainfall amount data detected by a rainfall amount sensor in each of a plurality of vehicles positioned on a predetermined road link within a predetermined period in real time; determine an index representing the rainfall amount data for each of the plurality of vehicles; calculate a rainfall amount index representing the rainfall amount data for the plurality of vehicles as an average value, a median value, or mode value of the indices representing the rainfall amount data for the plurality of vehicles within the predetermined period.” Harrington is similarly silent on the matter. Accordingly, the 35 USC 102(a)(1) rejection of claims 1-3 is withdrawn. Claim 4 incorporates the limitations of independent claim 1; accordingly, the 35 USC 103 rejection of claim 4 under Katayama and Harrington is similarly withdrawn. However, the Examiner notes that such an arrangement of limitations is not present in a previously-examined claim set and therefore necessitates further search and consideration.

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed above, Katayama and Harrington fail to teach or suggest, alone or in combination, at least “collect rainfall amount data detected by a rainfall amount sensor in each of a plurality of vehicles positioned on a predetermined road link within a predetermined period in real time; determine an index representing the rainfall amount data for each of the plurality of vehicles; calculate a rainfall amount index representing the rainfall amount data for the plurality of vehicles as an average value, a median value, or mode value of the indices representing the rainfall amount data for the plurality of vehicles within the predetermined period.” A supplemental search proved unfruitful, yielding no results directed towards the above-listed limitations. Dudar et al. (US 2019/0161085 A1) teaches the determination of a snow level acquired by the consideration of video images acquired and transmitted between vehicles within a predetermined radius ([0035]). The system of Dudar et al. is capable of using multiple video images acquired by different vehicles in order to determine an average or median value for the detected snow levels to use as a snow level 420. However, the method used would not be compatible with rainfall, as rainfall would not produce the detectable amounts of snow depicted in FIGs. 2-4; as such, it would not be obvious to modify the teachings of Dudar et al. to teach the above-listed limitations. Lippman (US 2015/0203107 A1) teaches the collection of precipitation data from one or more vehicles ([0024]), but does not determine a rainfall amount index representing the rainfall amount data for the plurality of vehicles as an average value, a median value, or mode value.
Accordingly, independent claim 1 is considered to be allowable. Claims 4-5 incorporate the limitations of allowable independent claim 1. Accordingly, claims 4-5 are considered to be allowable under similar reasoning as independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662